Citation Nr: 1144847	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-49 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active air service from May 1952 to May 1956 and from August 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with his appeal, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO in November 2009.  A transcript of the hearing is associated with the claims files.

The Veteran requested to testify before a member of the Board at the RO, and a travel Board hearing was duly scheduled in March 2010 and rescheduled in July 2011.  Thereafter, however, the Veteran withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2011).


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate.  The withdrawal was made in written correspondence dated in November 2011.  In light of the foregoing, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


